IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ASHLEY SALES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-5551

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 1, 2017.

An appeal from the Circuit Court for Duval County.
Mark J. Borello, Judge.

Ashley Sales, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Sharon Traxler, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, RAY, and JAY, JJ., CONCUR.